Citation Nr: 0317265	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  00-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from June 1969 to January 
1972.  He served in Vietnam from April 1970 to March 1971.  
His principal duty assignment in Vietnam was as an ammunition 
storage specialist with the 571st Ordnance Company.

In August 2002, the Board of Veterans' Appeals (Board) 
undertook additional development with respect to the issues 
listed on the title page of this action pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The development 
actions requested by the Board resulted in the acquisition of 
a statement from the veteran regarding his stressor or 
stressors and the report of a genitourinary examination 
accorded the veteran by VA in June 2003.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304,-7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for additional consideration and without having to obtain 
the appellant's waiver of the right to initial consideration 
of the evidence by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C.A. § 5103(a)" and 
"not less than 30 days to respond to the notice" was invalid 
because it was contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.

With regard to PTSD, a review of the record reveals that 
development of the claim has been accomplished to a certain 
extent.  Received in January 2001 was a communication dated 
December 2000 from the Director of the U.S. Armed Services 
Center for Research of Unit Records.  Documentation 
reportedly showed that Phu Bai was subjected to two separate 
enemy rocket attacks on August 2, 1970.  However, the record 
does not include a command chronology regarding activities of 
the 571st Ordnance Company between April 1970 and March 1971.

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  Accordingly, the case 
is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for his 
psychiatric symptomatology.  With any 
necessary authorization from him, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to these requests which 
have not been previously secured.

2.  The U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA, 22150-
3197, should be contacted and asked to 
provide the complete command chronology 
or any other information regarding the 
activities of the 571st Ordnance Company 
in Vietnam between April 1970 and March 
1971.

3.  Then, the RO must make a specific 
determination, based on the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
afforded an examination by a VA 
psychiatrist to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined is or are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiner must be informed that he or she 
is to rely on verified stressors alone in 
determining whether a diagnosis of PTSD 
is in order.  The examination report 
should include the complete rationale for 
all opinions expressed.  Any necessary 
special studies or tests, to include 
psychological testing, should be 
accomplished.  If the diagnosis of PTSD 
is not deemed appropriate, the examiner 
should explain his or her position.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

5.  Thereafter, the RO should review the 
record and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 15 Vet. App. 183, 
187 (2002).

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be issued a supplemental statement of the case which 
includes the appropriate laws and regulations and adequate 
reasons and bases for the RO decision.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this REMAND is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



